PER CURIAM.
Appellee filed a “motion to remand” in which it acknowledged that the appealed order imposing a $5600 fine for untimely filing of reports was inconsistent with current agency policy of imposing much lighter fines under circumstances such as those presented here. On consideration of this motion, appellee was directed to show cause why the motion should not be construed as a confession of error warranting reversal and remand for further proceedings in accordance with the matters raised in the motion.
In response, appellee agrees that the motion should be so construed. Therefore, the appealed order is reversed, and this cause is remanded for further proceedings.
REVERSED and REMANDED.
SMITH, SHIVERS, and WENTWORTH, JJ., concur.